Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-6 are pending and examined below.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 04/15/2022 ("04-15-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-15-22 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  METHODS FOR GRAPHENE FORMATION USING MICROWAVE SURFACE-WAVE PLASMA ON DIELECTRIC MATERIALS TO IMPROVE GRAPHENE DEPOSITION


A. Prior-art rejections based on Yang

Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2010/0273060 A1 to Yang et al. ("Yang").		
	Regarding independent claim 1, Yang teaches a method of improving graphene deposition, the method comprising exposing a substrate surface (para [0057] - "To fabricate the devices, the pre-cleaned glass substrates were subjected to O2 plasma to active the surface. Subsequent to the surface treatment, the hydrophilic substrates were brought into contact with PDMS stamps used for patterning the electrode area...Typically, a mixture of 1 mg/ml graphene and 10 mg/ml CNTs were used for spin-coating. The electrodes used were coated on glass and exhibited sheet resistance around 600 [Symbol font/0x57]/[Symbol font/0x7F] at 87% transmittance.") to an oxygenating plasma (O2 plasma) to improve one or more substrate surface quality or deposition parameter (A limitation of "to improve one or more substrate surface quality or deposition parameter" does not further limit the recited method step of exposing, because it is directed to an intended result. Here, Yang teaches subjecting glass substrates to O2 plasma to active the surface (para [0057]. The surface activation by O2 plasma apparently renders the surface hydrophilic).  Therefore, Yang is capable of imparting an improved surface quality or deposition parameter.).
	Regarding claim 2, Yang teaches the oxygenating plasma that comprises O2 (para [0057]).
	Regarding claim 5, the wherein clause of claim 5 does not limit the method step of exposing, because it is directed to an intended result of the method step of exposing. Here, Yang is capable of improving substrate surface quality that has increased smoothness, decreased hydrogen concentration or decreased contamination. Basis in fact is provided at least in part by para [0057] of Yang which discloses that the precleaning glass substrates with O2 plasma activates the surface for subsequent steps to form electrodes containing graphene to exhibit sheet resistance around 600 [Symbol font/0x57]/[Symbol font/0x7F] at 87% transmittance. 
Regarding claim 6, the wherein clause of claim 6 does not limit the method step of exposing, because it is directed to an intended result of the method step of exposing. Here, Yang is capable improving deposition parameter that has decreased film resistance or increased uniformity. Basis in fact is provided at least in part by para [0057] of Yang which discloses that the precleaning glass substrates with O2 plasma activates the surface for subsequent steps to form electrodes containing graphene to exhibit sheet resistance around 600 [Symbol font/0x57]/[Symbol font/0x7F] at 87% transmittance.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and further in view of examiner's assertion of official notice. 
	Regarding claim 3, Yang teaches the oxygenating plasma, but does not specify that the oxygenating plasma is a microwave plasma, a remote plasma, a conductive coupled plasma or an inductively coupled plasma. 
	Examiner asserts an official notice of the fact that a microwave plasma, a remote plasma, a conductive plasma or inductively coupled plasma is well known in the art.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yang by using a microwave plasma, a remote plasma, a conductive plasma or inductively coupled plasma that has been asserted to be well known by the examiner's assertion of official notice with a reasonable expectation of being able to deliver low-energy plasma or oxygen radicals to the substrate surface.

B. Prior-art rejections based on the combination of Ifuku and Teng 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2019/0085457 A1 to Ifuku et al. ("Ifuku") (cited in the 04-15-22 IDS) and further in view of Pub. No. US 2013/0243969 A1 to Teng et al. ("Teng") (cited in the 04-15-22 IDS). 
	Regarding independent claim 1, Ifuku teaches a method of improving graphene deposition, the method comprising exposing a substrate surface comprising a dielectric material 302 (para [0046] - "Examples of the target substrate 300...include a substrate in which an insulating film 302 such as an SiO2 film or the like is formed on a semiconductor base 301 made of silicon or the like as shown in FIG. 2B") to a surface treatment (para [0056] - "Prior to the formation of the graphene structure by the remote microwave plasma CVD in step S2, a surface treatment may be performed for the purpose of cleaning the surface of the target substrate.") to improve one or more substrate surface quality or deposition parameter (A limitation of "to improve one or more substrate surface quality or deposition parameter" does not further limit the recited method step of exposing, because it is directed to an intended result. Here, Ifuku teaches a need to perform a surface treatment prior to depositing graphene to improve the crystalline quality of graphene. Therefore, Ifuku is capable of imparting an improved surface quality or deposition parameter.).
	Ifuku does not specify that that the surface treatment on the dielectric material 302 (to clean the surface of the dielectric material 302) includes an oxygenating plasma.
	Teng recognizes that "If the hydrocarbon gas is decomposed by microwaves, plasma or high-energy cyclotron electrons prior to chemical vapor deposition, graphene can be grown at a lower temperature can be grown on the surface of oxides or insulating layers...However, due to the presence of high-energy hydrocarbon radicals, the graphene grown on the surface of the insulating substrate exhibits very high density of defects." (para [0008]).
	Teng teaches that, "In addition, to enhance the crystalline quality of the grown graphene, the growth method may also include treating the dielectric 15 using oxygen plasma...Oxygen is then introduced into the chamber...turning the oxygen gas into plasma...The surfaces of the dielectric 15 are cleaned by the reactive oxygen radicals." (para [0059]). Teng teaches that "when the dielectrics 15 is selected from the group consisting of silicon dioxide...the introduced gases includes...and the reaction gas A, composed of the carbon-containing gas and hydrogen...." (para [0054]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of forming the graphene layer on the substrate surface comprising silicon dioxide 302 of taught by Ifuku by using oxygenating plasma to clean the surface of the silicon dioxide taught by Teng so as "to enhance the crystalline quality of the grown graphene" (Teng, para [0054]). 
	Regarding claim 2, the combination of Ifuku and Teng teaches the oxygenating plasma that comprises O2 (Teng, para [0054] - "Oxygen is then introduced into the chamber...turning the oxygen gas into plasma.").
	Regarding claim 3, the combination of Ifuku and Teng teaches (Teng, para [0059] - "Oxygen is then introduced into the chamber, and the two electrode plates are charged to generate 10 to 100 watts of power, turning the oxygen into plasma. The surface of the dielectrics 15 are cleaned by the reactive oxygen radicals...") that is a remote plasma or conductively coupled plasma (with two electrode plates charged). 
	Regarding claim 4, Ifuku of the combination of Ifuku and Teng further teaches the surface substrate that is maintained at a temperature of 350 to 1000 [Symbol font/0xB0]C (para [0054]), which overlaps with the claimed range of less than or equal to about than 800 [Symbol font/0xB0]C.
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the temperature of 350 to 1000 [Symbol font/0xB0]C taught by Ifuku overlaps with the claimed range of less than 800 [Symbol font/0xB0]C, a prima facie case of obviousness exists. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 5, the wherein clause of claim 5 does not limit the method step of exposing, because it is directed to an intended result of the method step of exposing. Here, the combination of Ifuku and Teng is capable of improving substrate surface quality that has increased smoothness, decreased hydrogen concentration or decreased contamination. Basis in fact is provided at least in part by para [0059] of Teng which discloses that "In addition, to enhance the crystalline quality of the grown graphene, the growth method may also include treating the dielectric 15 using oxygen plasma...Oxygen is then introduced into the chamber...turning the oxygen gas into plasma...The surfaces of the dielectric 15 are cleaned by the reactive oxygen radicals." Also, para [0008] of Teng provides that "If the hydrocarbon gas is decomposed by microwaves, plasma or high-energy cyclotron electrons prior to chemical vapor deposition, graphene can be grown at a lower temperature can be grown on the surface of oxides or insulating layers...However, due to the presence of high-energy hydrocarbon radicals, the graphene grown on the surface of the insulating substrate exhibits very high density of defects.".
Regarding claim 6, the wherein clause of claim 6 does not limit the method step of exposing, because it is directed to an intended result of the method step of exposing. Here, the combination of Ifuku and Teng is capable improving deposition parameter that has decreased film resistance or increased uniformity. Basis in fact is provided at least in part by para [0059] of Teng which discloses that "In addition, to enhance the crystalline quality of the grown graphene..."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        14 November 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status